Citation Nr: 0423484	
Decision Date: 08/25/04    Archive Date: 09/01/04

DOCKET NO.  96-00 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for herniated nucleus 
pulposus of the lumbar spine.

2.  Entitlement to an increased evaluation for low back 
strain, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jonathan Taylor, Counsel


INTRODUCTION

The appellant served on active duty from July 1982 to May 
1986.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1993 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied the appellant's claim of 
entitlement to a compensable evaluation for low back strain.  
This case also comes before the Board on appeal from a March 
1995 rating decision, which denied the appellant's claim of 
entitlement to service connection for herniated nucleus 
pulposus of the lumbar spine.

The appellant appeared at a hearing held at the RO on July 
25, 1995.  A transcript of that hearing has been associated 
with the record on appeal.

This case was before the Board previously in July 1997 when 
it was remanded for additional development.

It is noted that the appellant was awarded an increased 
evaluation for his service-connected low back strain, from 
zero to 10 percent disabling by a February 2001 rating 
decision.  Because he continues to disagree with the current 
rating assigned, the claim of an increased rating above 10 
percent for this disability remains at issue on appeal.  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim remains in 
controversy where less than the maximum available benefits is 
awarded).





REMAND

This case is not yet ready for appellate review.  VA has a 
duty to assist veterans in the development of facts pertinent 
to their claims.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see also Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ____ (Dec. 16, 2003) (to be codified at 38 U.S.C. §§ 
5102, 5103); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003) (VA regulations implementing the VCAA).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
veteran's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45630 
(2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, VA has a 
duty to assist the veteran in obtaining evidence necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159(c) (2003).

VA regulations implementing the VCAA are applicable to all 
claims filed on or after the date of enactment of the VCAA, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  66 Fed. Reg. 45620, 45629 
(2001); see VCAA, 38 U.S.C.A. § 5100 et seq. (West 2002); see 
also VAOPGCPREC 7-2003 (Nov. 19, 2003) (determining that VA 
regulations implementing the VCAA are more favorable to 
claimants than the law in effect prior to their enactment).

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).

An October 24, 2003 letter from the RO addressed only the 
appellant's claims of entitlement to an increased evaluation 
for low back strain and entitlement to service connection for 
herniated nucleus pulposus of the lumbar spine on a direct 
basis.  It fails to address the VCAA requirements with regard 
to the appellant claim of entitlement to service connection 
for herniated nucleus pulposus of the lumbar spine on a 
secondary basis.  Although the rating decision and the 
supplemental statement of the case, both issued in February 
2001, clearly informed the appellant that his disc problem 
was not "caused or aggravated by the service-connected 
strain," the appellant was not provide the texts of the 
applicable law and regulations regarding these conclusions.  
See Allen v. Brown, 7 Vet. App. 439 (1995).

Additionally, the evidence of record indicates that the 
appellant's active military service includes active duty for 
training from January 1987 to June 1987.  Because such 
records, if any, may contain medical information regarding 
back disability, the records for this period of service and 
any subsequent service, whether for active or inactive duty, 
must be obtained.  See 38 C.F.R. § 3.159(c)(2) (2003).

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C., for the 
following (VA will notify the appellant if further action is 
required on his part.):

1.  The RO must ensure that the 
notification requirements set forth at 38 
U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) are fully complied with and 
satisfied, regarding the issue of 
entitlement to service connection for 
herniated nucleus pulposus of the lumbar 
spine, secondary to the appellant's 
service-connected low back strain.  This 
includes notifying the appellant (1) of 
the information and evidence not of 
record that is necessary to substantiate 
the claim, (2) of the information and 
evidence that VA will seek to provide, 
and (3) of the information and evidence 
that the claimant is expected to provide.  
The appellant should also be requested to 
provide any evidence in his possession 
that pertains to the claim.

2.  The RO should contact the appellant 
to determine whether the appellant had 
any military service (including service 
in the military reserves) subsequent to 
June 1987.

3.  The RO should contact the National 
Personnel Records Center (NPRC) and/or 
other appropriate agency to obtain the 
appellant's complete service medical 
records for the appellant's service from 
January 1987 to June 1987 as well as 
copies of service medical records for any 
subsequent reserve duty service.  All 
responses, including any additional 
medical records, should be associated 
with the appellant's claims folder.

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The SSOC should set forth all 
pertinent laws and regulations and should 
include a discussion of the application 
of those laws and regulations to the 
evidence.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


